Citation Nr: 0427764	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  01-09 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability.

2.  Entitlement to an initial schedular rating in excess of 
40 percent for lumbar disc disease.
3.  Entitlement to an initial extra-schedular rating in 
excess of 40 percent for lumbar disc disease.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The appellant had active service from May to November 2000.

This appeal to the Board of Veterans Appeals (Board) arises 
from a May 2001 rating action that granted service connection 
and assigned an initial schedular        20 percent rating 
for a lumbar disc bulge with degenerative joint disease, 
effective November 21, 2000.  A Notice of Disagreement (NOD) 
with the assigned rating was received in July 2001, and a 
Statement of the Case (SOC) was issued in September 2001.  A 
Substantive Appeal was received in October 2001.  A 
Supplemental SOC (SSOC) was issued in November 2001.  

By rating action of May 2002, the RO granted an initial 
schedular 40 percent rating, effective November 21, 2000, for 
lumbar disc disease with radicular symptoms; the matter of an 
initial rating in excess of 40 percent remains for appellate 
consideration.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).  A SSOC was 
issued later in May 2002.

This appeal also arises from a November 2001 rating action 
that denied service connection for a left hip disability.  A 
NOD was received in December 2001, and a SOC was issued in 
May 2002.  A Substantive Appeal was received in June 2002.  
The appellant also initially appealed the RO's November 2001 
denials of service connection for a fibroid uterus (claimed 
as hypoechoic fibroids), performance syndrome, and a total 
disability rating based on individual unemployability due to 
service-connected disability; however, in April 2002, she 
withdrew these issues from appellate consideration.

In November 2002, the undersigned Veterans Law Judge (VLJ) 
granted the appellant's motion to advance this case on the 
Board's docket, pursuant to the provisions of 38 U.S.C.A. 
§ 7107 (West 2002) and 38 C.F.R. § 20.900 (2003).    

In a February 2003 written statement, the appellant cancelled 
her request for a Board hearing before a VLJ in Washington, 
D.C.

In February and March 2003, the Board requested additional 
development of the claims on appeal pursuant to the 
provisions of 38 C.F.R. § 19.9 (2002).  In June 2003, the 
Board remanded these matters to the RO for completion of the 
actions requested.  At that time, it was noted that the 
provisions of 38 C.F.R. § 19.9 essentially conferring upon 
the Board jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board, but not reviewed by the RO, 
had been held to be invalid.  Disabled American Veterans 
(DAV) v. Secretary of Veterans Affairs (Secretary), 327 F.3d 
1339 (Fed. Cir. 2003).After completing the requested actions, 
the RO issues a SSOC in July 2003, reflecting the continued 
denial of the claims.  

By decision of October 2003, the Board denied service 
connection for a left hip disability and an initial rating in 
excess of 40 percent for lumbar disc disease.  The appellant 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  On the basis of a February 2004 
Joint Motion filed by counsel for the VA Secretary and the 
appellant, the Court, by Order of February 2004, vacated the 
Board's October 2003 decision and remanded the matters on 
appeal to the Board for further proceedings consistent with 
the Joint Motion.

In July 2004, the Board remanded this case to the RO for due 
process development.  After completing the requested action, 
the RO issued an  SSOC  in August 2004, reflecting the  
continued denial of the claims.

The Board notes that, during this appeal, the veteran was 
initially represented by a  Veterans Service Organization; 
however, she is now represented by a private attorney, as 
reflected on the title page. 

The Board's decision on the question of a higher initial 
rating for lumbar disc disease, on a schedular basis, is set 
forth below.  The claim for a higher initial rating for that 
disability, on an extra-schedular basis, is addressed in the 
remand following the order; that matter is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C. VA will notify the appellant if further action, on her 
part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for service connection for a left hip 
disability and for an initial schedular rating in excess of 
40 percent for lumbar disc disease  has been accomplished.

2.  Since the November 2000 effective date of the grant of 
service connection, the veteran's lumbar disc disease with 
radicular symptoms has been manifested by pain and limitation 
of motion causing restricted activities; these symptoms 
result in no more than severe overall intervertebral disc 
syndrome that is not productive of neurological 
manifestations or incapacitating episodes requiring 
prescribed bedrest.  

3.  The competent and persuasive medical evidence establishes 
that the veteran does not have a left hip disability for VA 
compensation purposes.


CONCLUSIONS OF LAW

1.  The criteria for an initial schedular rating in excess of 
40 percent for lumbar disc disease with radicular symptoms 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic 
Code 5293 (2002, 2003) (renumbered Diagnostic Code 5243, 
effective September 26, 2003).

2.  The criteria for service connection for left hip 
disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and its implementing regulations essentially eliminate 
the concept of the well-grounded claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102.  They also include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.  §  5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims for service connection for a left hip 
disability and for an initial schedular rating in excess of 
40 percent for lumbar disc disease  has been accomplished.

As evidenced by the September 2001 and May 2002 SOCs as well 
as the May 2002, July 2003, and August 2004 SSOCs, the 
veteran and her representative or attorney were variously 
notified of the law and regulations governing entitlement to 
the benefits sought on appeal, the evidence that would 
substantiate her claims, and the evidence that had been 
considered in connection with her appeal.  After each, the 
veteran was afforded an opportunity to respond.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support her claims, 
and has been provided ample opportunity to submit information 
and evidence.  

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by her and which evidence, if any, will be 
retrieved by VA has been met.  See Quartuccio v. Principi,        
16 Vet. App. 183, 187 (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In letters 
dated in September 2001, May 2002, June 2003, and July 2004, 
the RO furnished the appellant notice of the VCAA duty to 
assist requirements and informed her of the evidence the RO 
had obtained pertinent to the claims and what additional 
information or evidence was still needed from her, as well as 
informed her that the RO would attempt to obtain any 
additional evidence that she identified to support her 
claims.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that proper VCAA notice should notify a claimant of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As explained above, all of these 
requirements have been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after" VA receives a complete or substantially 
complete application for VA benefits.  In the case now before 
the Board, documents strictly meeting the VCAA's notice 
requirements were not provided prior to the May and November 
2001 rating actions on appeal.  However, the Board finds that 
any lack of pre-adjudication notice in this case has not 
prejudiced the veteran in any way.  

As indicated above, the rating actions, numerous RO letters, 
the SOCs, and the SSOCs issued between 2001 and 2004 have 
repeatedly explained to the veteran what was needed to 
substantiate her claims.  As a result of Board and Court 
remands and RO development, extensive VA medical records, 
private and state medical records, and several comprehensive 
VA examination reports have been associated with the claims 
file and considered in evaluating the veteran's appeal.  The 
RO most recently readjudicated the veteran's claims in August 
2004 on the basis of all the evidence of record, as reflected 
in the SSOC.  VA

Additionally, the Board finds that all necessary development 
has been accomplished.  The RO, on its own initiative, as 
well as pursuant to Court and Board remands, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining evidence necessary to substantiate her claims, to 
include obtaining extensive VA outpatient and vocational 
rehabilitation records, state vocational rehabilitation 
records, and arranging for her to undergo several VA medical 
examinations (the most recent of which was performed in 
November 2003).  In April 2002, the veteran and her 
representative chose to participate in an informal conference 
with a RO Decision Review Officer in lieu of a formal 
hearing.  Also, as indicated above, the appellant was 
provided the opportunity to testify at a requested Board 
hearing, but she canceled that hearing request in February 
2003. Significantly, neither the appellant nor her 
representative /or attorney has identified, and the record 
does not otherwise indicate, any existing additional evidence 
that is necessary for a fair adjudication of these claims 
that has not been obtained.  In 3 statements that were 
received in July 2003 and August and September 2004, the 
veteran on each occasion stated that she had no additional 
information or evidence to submit in support of her claims.  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims currently under 
consideration is harmless.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 
(2003).  

Under these circumstances, the Board finds that appellant is 
not prejudiced by adjudication of the claims on appeal, at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.



II.  Background

The service medical records show that the veteran was 
medically discharged from service in November 2000 due to low 
back pain of moderate severity.

On December 2000 examination by R. Salzer, M.D., the veteran 
complained of back, hip and thigh pain.  Left hip pain was 
reportedly constant, aggravated by sitting, and radiated down 
with sciatic distribution to the toe dorsum of the foot.  On 
examination, lumbar lordosis was normal.  There was diffuse 
soreness in the left paraspinous area, and good range of 
motion of the hips and knees.  She had 4/5 weakness on the 
hip abductor and great toe extensor.  There was no sensory 
disturbance.  Straight leg raising reproduced some of the hip 
and thigh pain.  The physician opined that the veteran had 
disc herniation, assumed to be a bulge at L4-5 on the left 
side; another possibility was that a large fibroid uterus 
could be causing some lumbosacral plexus problems.

Also in December 2000, the veteran filed a claim for service 
connection for low back pain that radiated down the left leg.

On February 2001 VA examination, the veteran reported 
constant pain in the left low back, and said that walking 100 
yards made the pain worse.  She stated that she could sit, 
stand or stoop for 15 minutes without getting severe back 
pain, and that lifting anything over 25 pounds caused severe 
back pain.  On examination, the veteran was clearly in 
distress and leaned heavily to her right side.  Left lateral 
bending was from 0 to 35 degrees, right lateral bending from 
0 to 45 degrees, extension from 0 to 35 degrees, and flexion 
from 0 to 85 degrees.  Deep tendon reflexes were normal at 
the knees and ankles.  Straight leg raising was positive on 
the left at 60 degrees.  There was 4/5 strength of the left 
hip flexors, 4+/5 strength of the left hip extensors, and 5-
/5 left knee flexion.  Sensation was normal in the lower 
extremities, with normal distal pulses.  X-rays of the left 
hip revealed no significant fracture or dislocation, and the 
joint spaces were well maintained.  Lumbosacral spine X-rays 
revealed minimal disc space narrowing at L4-5.  The 
impressions were minimal bulge at L4-5, degenerative disc 
disease, and lumbar disc with no nerve root involvement.
 
April 2001 VA lumbar magnetic resonance imaging (MRI) 
revealed minimal disc bulging at L4-5 without compressive 
sequela, and was noted to be unremarkable.

On April 2002 VA examination, the veteran complained of 
severe pain in the left back, hip, and leg.  She said that, 
following military service, it took a year to find a job, and 
that after two months, she could only work part-time as a 
mentor and tutor because she was unable sit, stand, and walk 
for prolonged periods.  She reported pain primarily in the 
left mid- and low back that radiated down the left thigh and 
leg (posterior thigh and calf), with some numbness and 
tingling, but no weakness in the leg.  She also reported that 
she was not able to lie on her left side, and that she 
experienced flare-ups two to three times a day, described as 
sharp burning pain down the back and leg.  She indicated 
that, when this occurred, she has to get out of bed and walk 
around.  She also noted that, when performing an activity, 
she had to stop what she was doing and lean against a wall 
until the sharp burning pain subsided.  

The examiner noted that, on examination, veteran sat sideways 
in the examination room, and that she had difficulty getting 
on and off the examination table.  Gait was asymmetric, with 
almost a swivel component to the hips.  Examination of the 
lumbar and cervical spine revealed normal curvatures.  There 
was tenderness over the lower thoracic and lumbosacral spine, 
without palpable spasms.  Left lateral bending was from 0 to 
35 degrees, with pain at the extreme of motion, with no 
diminution of the range or strength with repetitive testing.  
Right lateral bending was from 0 to 45 degrees, with pain at 
the extreme of motion with no diminution with repetitive 
testing.  Extension was from 0 to 30 degrees, with pain at 
the extreme of motion; this diminished to 0 to 20 degrees 
with repetitive testing.  Forward flexion was from 0 to 105 
degrees, with pain at the extreme range, and this diminished 
to 0 to 85 degrees with repetitive testing.  Leg lengths were 
equal, and there was no atrophy in the calves or thighs.  
Straight leg raising was positive bilaterally on the right at 
60 degrees, and on the left at 40 degrees.  Left knee motor 
strength was 5/5 on initial testing on flexion and extension, 
which diminished to 4+/5 on repetitive testing.  Left knee 
extension was to 0 degrees, but on repetitive testing she was 
only able to elevate her leg to a loss of 15 degrees. Deep 
tendon reflexes were 2+ bilaterally at the ankles and knees, 
and the toes were downgoing bilaterally.  

Examination of the left hip revealed flexion to 40 degrees 
that diminished to         30 degrees.  Abduction of 0 to 30 
degrees diminished to 20 degrees.  Adduction of  0 to 25 
degrees diminished to 20 degrees.  External rotation of 0 to 
45 degrees diminished to 35 degrees.  Internal rotation of 0 
to 30 degrees diminished to           20 degrees on 
repetitive testing.  There was 5-/5 motor strength throughout 
all planes in the left lower extremity that did not diminish 
with repetitive testing.  There was decreased sensation in 
the lateral and posterior left calf and lateral dorsal and 
plantar surface of the left foot.  Distal pulses were 2+, 
with no pedal edema. Current X-rays of the lumbar spine and 
hips were unremarkable.  After review of the April 2001 VA 
MRI report and March 2001 VA X-rays, the impression was 
minimal lumbar degenerative disc disease with radicular 
symptoms.  The examiner opined that the veteran did not have 
a primary hip problem, but rather had pain and radicular 
complaints originating from her lumbar spine.

An April 2002 VA outpatient record indicated that the veteran 
underwent a pain assessment during which she described her 
pain as 4 on a scale of 0 to 10.  She stated that pain was 
present in the lower back and left leg with radiation, and 
was constant with movement of the affected part.  

On June 2002 VA examination, there was mildly decreased 
sensation in the veteran's left leg.  April 2002 hip X-rays 
were noted to be unremarkable.  The examiner stated that the 
veteran had hip bursitis as well as mechanical low back 
strain.

An October 2002 VA Contact Report indicates that the veteran 
was contacted by a VA vocational rehabilitation counselor and 
advised that her vocational rehabilitation program had been 
interrupted because she had not been able to take the next 
steps as scheduled.  She stated that she continued to have 
medical problems, was seeing an oncologist, was scheduled for 
surgery due to a gynecological condition, and would call 
after the surgery to update the counselor on her health and 
discuss alternatives at that time.  A letter of October 2002 
advised the veteran that her vocational rehabilitation 
program had been discontinued effective that month because of 
her inability to begin a training program due to medical 
issues.

A  November 2002 VA pain assessment record notes the 
veteran's report that her pain was 5 on a scale of 0 to 10, 
was located in the abdomen and left leg, and radiated down to 
the left foot.  She reported chronic leg pain for two years.

A March 2003 VA outpatient record includes a notation that 
the veteran's main problem was periodic back pain that she 
had had since military service.  She walked with a limp in 
the morning, and sat with the left leg extended.  There was 
very limited flexion of the lumbar spine, and positive 
straight leg extension in the left leg, in which she had most 
of her pain.  There was some weakness on extension of the 
left great toe, and no other changes.  

On April 2003 VA orthopedic examination, the veteran 
complained of low back pain which waxed and waned in 
severity, and was most pronounced over the left lower lumbar 
paravertebral region.  She also experienced radiation of pain 
into the left gluteal region and left leg, with a prominent 
burning and tingling component.  Additionally, the leg felt 
weak.  The pain was most consistently exacerbated with 
prolonged sitting.  She denied similar right leg symptoms, 
and had not experienced bowel or bladder symptoms.  She 
reported that the pain was sometimes so severe that she went 
to bed and was unable to perform activities.  She stated that 
she had not been able to work.  

On  examination, there was tenderness to percussion over the 
lumbar spine.  Straight leg raising was mildly positive in 
the left lower extremity.  Motor examination revealed normal 
right lower extremity function.  The veteran reported 
increased pain with any effort of the leg, and thus exerted 
submaximal effort.  There was no appreciable muscle wasting.  
There was a left antalgic gait.  Sensory examination was 
normal to pinprick, vibration, and temperature in both lower 
extremities.  Muscle stretch reflexes were 2+ and symmetric 
in lower extremities, including ankle jerks.  X-rays of the 
lumbar spine revealed partial sacralization of L-5 with 
apparent disc space narrowing at L5-S1; there was no evidence 
of disc disease and no evidence of current or remote injury. 
The diagnosis was chronic low back pain and left lower 
extremity pain consistent with sciatica.  There were no 
objective abnormalities by neurological examination 
indicative of radiculopathy.  MRI of the lumbar spine was 
normal; disc bulge as described was considered a normal 
finding.  Pain was noted to be the veteran's primary problem 
and limiting factor, which pain was pronounced, with little 
intermittent relief.  The examiner indicated that, by 
history, incapacitating episodes occurred for more than 6 
weeks over the past 12 months.

On April 2003 VA neurological examination, the veteran 
complained of pain primarily in the left lower quadrant which 
frequently rolled down to the left hip and posterior left 
thigh, with tingling in the thigh during times of pain at 
that site.  She reported radicular symptoms that occurred 
with lengthy standing, sitting, or walking, and a change of 
position or activity helped resolve the symptoms.  The 
veteran stated that she could walk for 10-15 minutes before 
the pain got bad enough that she had to sit and rest.  She 
tried various miscellaneous medications without any 
significant benefit.  The pain reportedly interfered with her 
sleep, and was constant; it did not come and go, and did not 
flare-up except when it worsened with some activities, like 
running, heavy lifting or prolonged bending.  She reported 
that she could lift 20 pounds, and did her own housework.  
She avoided more strenuous activities such as sports.  The 
examiner noted that, despite the reported severity of pain, 
the veteran had not sought medical care except for one visit 
to an orthopedist in late 2000.  He also noted that a 2001 
MRI report showed slight bulging at L4-5, and that plain 
lumbar and hip X-rays in April 2002 were unremarkable. 

On examination, the veteran displayed a normal gait walking 
from the waiting room to the examination room, but then 
displayed difficulty getting in and out of the chair with 
significant difficulty squatting.  Range of motion was 
limited to 45 degrees on flexion, 0 degrees on extension, and 
20 degrees on lateral bending in each direction.  Both 
truncal rotation and axial loading produced complaints of 
significant low back pain, which were nonphysiologic 
findings.  Any low back motion was accompanied by loud verbal 
complaints of pain.  Deep tendon reflexes were normal and 
equal at the knees and ankles.  

The diagnosis was minimal degenerative disc disease with 
symptoms of radiculopathy.  The examiner also noted that a 
prior diagnosis of hip bursitis was not confirmed on current 
examination; rather, it was the examiner's impression that 
the veteran's hip and thigh symptoms were totally due to her 
low back problem.  He also noted objective clinical signs of 
nonphysiologic responses which lead to some degree of symptom 
exaggeration.  He opined that the symptoms as described and 
the minimal degree of pathology demonstrated on MRI did not 
lead to a conclusion of significant disability or 
incapacitation.  Rather, the doctor opined that the veteran's 
pain had been incompletely medically treated, and poorly 
tolerated by her, to the extent that she was unwilling to 
seek any further medical treatment for it.  He stated that 
the employment that she had subsequent to military service 
was definitely nonstrenuous work, which should have been very 
tolerable for someone with her degree of pathology.  He 
further opined that the fact that the veteran quit her job 
due to her pain was less a demonstration of incapacitation, 
and much more a demonstration of her pain hypersensitivity.  
He noted that the range of motion described above was treated 
repeatedly without any significant evidence of fatigability 
or weakness, and without any evidence objectively observable 
of pain on motion; the only indication of pain on motion was 
the veteran's loud verbal complaints.  The physician provided 
"normal" range of motion standards of 75 degrees on 
flexion, 30 degrees on [backward] extension, and 35 degrees 
on lateral bending in each direction.  Lastly, the examiner 
stated that he saw no history or evidence to indicate that 
the veteran had a separate and distinct hip problem, and 
believed the prior diagnosis to be erroneous, as all of her 
hip and thigh symptoms were attributable to lumbar 
radiculopathy.

May 2003 VA MRI revealed a mild left paracentral L3-4 disc 
bulge that was thought to possibly represent an early disc 
herniation.  Although the disc bulge resulted in mild left 
neural foraminal stenosis, there was no evidence of nerve 
impingement.

A May 2003 VA pain assessment form includes a notation as to 
chronic pain in the veteran's lower back that radiated down 
her left leg.  She described the pain as 4 on a scale of 0 to 
10, and noted that it was sharp, aching, throbbing, and 
continuous.  On another evaluation that same month, the 
veteran walked with a slight limp and had positive left 
straight leg raising.  The diagnosis was lumbosacral pain.

August 2003 records from the South Carolina Vocational 
Rehabilitation Department include a psychological report and 
records related to a chronic pain management program that the 
veteran participated in that month.  The psychological report 
contained no diagnostic impression and, in regard to 
functional limitations, noted that the veteran may be unable 
to perform specific job tasks due to physical limitations and 
an uncertainty regarding future employability.  A physical 
therapy record noted that all flexion exercises increased the 
veteran's pain complaints, and that she was limited to 
walking less than 1/8-mile per day.  She was also noted to 
have a limp with walking when pain was aggravated.  In regard 
to vocational limitations, the therapist noted that the 
veteran physically tolerated a full day of activity for the 
4-week evaluation period at the sedentary-to-light work 
level, but had significant time limitations in all positions.  
He added that the veteran would need accommodations for no 
crouching, stooping, climbing or crawling activities, and 
changed positions frequently between sitting, standing and 
walking.

On November 2003 VA examination, the veteran complained of 
worsening back pain that was constant and radiated from the 
left low back down the posterior left leg to the toes, with 
weakness, but no numbness, in the leg.  She stated that she 
could not sit for more than 20 minutes, stand or walk for 
more than 15 minutes, or bend, kneel, squat, or lie on her 
back or left side.  She currently did not work, last having 
been employed in September 2003 as a tutor, mentor, and 
school aide for field trips.  She stated that she currently 
could not perform that kind of work because of inability to 
walk or sit.  She reported no medically directed periods of 
incapacitation.  

On current examination, the veteran sat in very awkward 
positions, frequently changing positions from sitting with 
her back partially extended and her left leg straight out, to 
sitting hunched forward to her chair.  She arose by pushing 
herself out of her chair using her arms.  On examination of 
the lumbosacral spine, she had knee-buckling pain to 
extremely-light palpation of the left low back diffusely, 
with no specific trigger point.  There were normal curvatures 
and no palpable spasms.  Lateral bending was from 0 to 15 
degrees on the left and 0 to 25 degrees on the right, 
extension was from 0 to 15 degrees, and flexion from 0 to 50 
degrees, with pain in all 4 ranges of motion.  However, when 
asked to look at something behind her, the veteran turned 
quickly around at the waist.  There was positive truncal 
rotation pain and negative axial compression pain.  She was 
able to kneel on a chair only to 40 degrees, despite earlier 
sitting on a chair upright bent forward to            30 
degrees.  Straight leg raising was positive while supine at 
30 degrees, and negative bilaterally when sitting.  There was 
normal sensation and 5/5 motor strength in the lower 
extremities and 2+ deep tendon reflexes of the knees and 
ankles, without evidence of muscle atrophy or fasciculations.  
The examiner reviewed April 2002 lumbosacral spine X-rays 
that were unremarkable overall, and April 2001 MRI showing a 
slight disc bulge at L4-5, which he noted was not considered 
a significant finding.

The examiner's impression was that the veteran had low back 
strain with nonsignificant imaging findings, with very 
significant evidence of symptom magnification, as confirmed 
by current examination as well as April 2003 VA examination.  
The doctor opined that the veteran should be able to find and 
maintain gainful employment.

VA outpatient records show that injection of medication in 
July 2004 provided the veteran temporary relief of back pain.  
She reported discomfort and difficulty in walking and 
sitting.  When seen again in August, the veteran's gait was 
nearly normal.  She was restless sitting in a chair, leaning 
to keep her weight off of her left buttock and hip.  She 
reported a 25 percent reduction in pain.      



III.  Analysis

A.  An Initial Schedular Rating In Excess of 40 Percent for 
Lumbar Disc Disease

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155;            
38 C.F.R. Part 4.  Where there is a question as to which of 2 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R.  § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Furthermore, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question involves the initial rating 
assigned following the grant of service connection, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson, 12 Vet. 
App. at 126.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. 38 U.S.C.A. § § 
4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to 
be considered in conjunction with the diagnostic codes (DCs) 
predicated on limitation of motion.  Johnson v. Brown,  9 
Vet. App. 7 (1996).

Historically, the veteran's service-connected low back 
disability has been rated under the provisions of 38 C.F.R. 
§ 4.71a, DC 5293.  DC 5293 pertains to intervertebral disc 
syndrome.  The rating criteria of DC 5293 were changed, 
effective September 23, 2002.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002).  As there is no indication that the 
revised criteria are intended to have retroactive effect, the 
Board has the duty to adjudicate the claim only under the 
former criteria for any period prior to the effective date of 
the new diagnostic codes, and to consider the revised 
criteria for the period beginning on the effective date of 
the new provisions.  See Wanner v, Principi, 17 Vet. App. 4, 
9 (2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  
See also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  

The retroactive reach of the revised regulation under 38 
U.S.C.A. § 5110(g) can be no earlier than the effective date 
of that change.  

As the RO has considered both the former and revised criteria 
for rating intervertebral disc syndrome, and furnished the 
veteran notice of the revised criteria (see Board letter 
dated November 2002 and the July 2003 SSOC), there is no due 
process bar to the Board in also considering the former and 
revised criteria 

Under the former criteria of DC 5293, a 20 percent rating is 
warranted for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent rating is warranted for 
severe intervertebral disc syndrome with recurring attacks, 
with intermittent relief.  Pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of the diseased disc, and little 
intermittent relief, warrants a       60 percent rating.  Id.

Under the revised criteria of DC 5293, intervertebral disc 
syndrome is evaluated (preoperatively or postoperatively) 
either on the total duration of incapacitating episodes over 
the past 12 months, or by combining under 38 C.F.R. 38 
U.S.C.A.        § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 20 percent rating is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least          2 weeks 
but less than 4 weeks during the past 12 months.  A 40 
percent rating is assigned when there are incapacitating 
episodes having a total duration of at least   4 weeks but 
less than 6 weeks during the past 12 months.  A 60 percent 
rating is assigned when there are incapacitating episodes 
having a total duration of at least   6 weeks during the past  
12 months.

The notes for the revised DC 5293 define an "incapacitating 
episode" as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed and treatment by a physician.  "Chronic 
orthopedic and neurologic manifestations" are defined as 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

The notes also provide that, when evaluating on the basis of 
chronic manifestations, orthopedic disabilities are to be 
evaluated by using evaluation criteria for the most 
appropriate orthopedic DC(s), and neurological disabilities 
should be evaluated separately, using criteria for the most 
appropriate neurological DC(s).  

Effective September 26, 2003, that portion of the rating 
schedule pursuant to which disabilities of the 
musculoskeletal system and spine are evaluated was again 
revised.  However, these revisions do not materially affect 
this case, inasmuch as the criteria for DC 5293 for 
intervertebral disc syndrome did not change (although that DC 
has been renumbered from 5293 to 5243).  Moreover, because 
the remaining DCs that were materially revised (5235 to 5242) 
do not provide for assignment of a rating in excess of 40 
percent except in cases of ankylosis, which has not been 
shown in this case, the Board finds that the veteran will not 
be prejudiced by proceeding with an appellate decision at 
this time.  See Bernard,        4 Vet. App. at 394.  

In this case, the veteran's service-connected low back 
disability has primarily been manifested by complaints of 
pain, including radiating pain down the left leg, and reduced 
range of motion; there also is evidence of activity 
restrictions.  She has indicated that her low back bothers 
her on a daily basis, with increased complaints after any 
distance walking and on prolonged sitting and standing.  

Considering the rating criteria under the former version of 
DC 5293, the Board notes that there is no evidence of muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the veteran's diseased disc.  
Specifically, the April 2002 and November 2003 VA examiners 
found no palpable spasms, and the April 2003 orthopedic VA 
examiner noted the presence of ankle jerks.  In addition, the 
April 2003 VA neurological examiner found no objective 
abnormalities by neurological examination indicative of 
radiculopathy.  Other specific findings included normal 
sensation on February 2001 VA examination, mildly decreased 
sensation in the left leg on June 2002 VA examination, and 
normal sensation on April 2003 VA orthopedic and November 
2003 VA examinations.  In connection with the April 2003 VA 
neurological examination, the veteran was noted to have 
normal reflexes.  Although the April 2003 VA neurological 
examiner diagnosed minimal degenerative disc disease with 
symptoms of radiculopathy, he also stated that the veteran's 
symptoms as described and the minimal degree of pathology 
demonstrated on MRI did not lead to a conclusion of 
significant disability or incapacitation.  Moreover, the 
November 2003 VA examiner concluded that the veteran's low 
back disability was manifested by nonsignificant imaging 
findings and very significant evidence of symptoms of 
magnification.  In light of this evidence, the Board finds 
that, under the rating criteria of the former version of DC 
5293, the veteran has not exhibited any persistent symptoms 
compatible with more than severe intervertebral disc syndrome 
(consistent with the currently-assigned schedular 40 percent 
rating) since the effective date of the grant of service 
connection. 

With respect to the revised version of DC 5293, although the 
April 2003 VA examiner noted incapacitating episodes greater 
than 6 weeks over the past             12 months, this was 
reported by the veteran's history only.  In fact, the VA 
physician indicated that, despite the veteran's reported 
severity of pain, she had not sought medical care except on 1 
occasion in late 2000.  Thus, despite the notation of 
incapacitating episodes by the veteran's history, and her 
assertions of being unable to perform activities and having 
to seek bedrest during episodes of severe pain, the record 
does not show that, during any recent 12-month period, there 
have been any "incapacitating episodes" associated with the 
lumbar spine as defined by VA regulation.  The November 2003 
VA examiner confirmed that the veteran had reported no 
medically-directed periods of incapacitation.  In other 
words, the evidence does not show that, during these 
incapacitating episodes, the veteran required bedrest 
prescribed and treatment by a physician.  In view of this, 
the Board concludes that any such incapacitating episodes 
associated with the veteran's service-connected back 
disability do not meet the criteria for a schedular 60 
percent rating under the revised version of DC 5293.  See 38 
C.F.R. § 4.71a, DC 5293 (effective on and after September 23, 
2002).  

Moreover, the Board finds that a rating in excess of the 
schedular 40 percent granted is not assignable at any point 
since the effective date of the initial grant of service 
connection under any other potentially applicable schedular 
criteria, even when functional loss due to pain is 
considered.  In this regard, the Board notes that the maximum 
schedular rating assignable for limited motion is 40 percent, 
and no higher evaluation is assignable on the basis of pain, 
alone.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  
See also Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (where 
the appellant is already receiving the maximum disability 
rating for limitation of motion, consideration of the 
provisions of DeLuca, 8 Vet. App. at 202 (functional 
impairment due to pain must be equated to loss of motion), is 
not required); see also VAOPGCPREC 36-97 (Dec. 12, 1997).  
While, as indicated above, a higher evaluation may be 
available for ankylosis, or for a fractured vertebrae, 
neither is shown in this case.  See DCs 5285 to 5295 (as in 
effect prior to September 26, 2003); DCs 5235 to 5242 
(effective on and after September 26, 2003).  

While the veteran experiences pain in her low back that 
worsens on prolonged walking, standing and sitting, the Board 
finds that these factors are already contemplated in the 
currently-assigned schedular 40 percent rating, and thus 
provide no basis, alone, for assignment of any higher rating 
under any pertinent DC.  Additionally, the veteran's low back 
disability cannot be rated separately under   DC 5293 (5243) 
and DC 5292 (5242) for limitation of motion of the lumbar 
spine, because these DCs all contemplate limitation of 
motion.  See 38 C.F.R. §§  4.14, 4.71, DCs 5290, 5292, 5293; 
VAOPGCPREC 36-97; see also Esteban v. Brown,    6 Vet. App. 
259 (1994).

For all the foregoing reasons, the Board concludes that no 
greater disability than that contemplated by the schedular 40 
percent rating assigned for lumbar disc disease with 
radicular symptoms has been shown at any point since the 
effective date of the initial grant of service connection for 
that disorder.  Hence, staged rating, pursuant to Fenderson, 
is not warranted, and an initial schedular rating in excess 
of 40 percent must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable..  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Service Connection for a Left Hip Disability

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated during wartime service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of a current disability that is related to 
injury or disease incurred or aggravated in service.  Watson 
v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  

The record in this case includes references to hip bursitis.  
However, the Board finds that the weight of evidence 
establishes that the veteran does not have a separate left 
hip disability, but rather that she experiences left hip pain 
as a manifestation of her already service-connected lumbar 
disc disease with radicular symptoms.  In this regard, in 
April 2002, a VA physician opined that the veteran did not 
have a primary hip problem, but rather had pain and radicular 
complaints originating from her lumbar spine.  Although this 
same examiner noted, in June 2002, that the veteran had hip 
bursitis, this matter was clarified by the 2003 VA neurology 
examiner who, noting that a diagnosis of left hip bursitis 
had been made, stated that a proper diagnosis of hip bursitis 
had not been confirmed by the examination.  He went on to 
state that the veteran's hip and thigh symptoms were totally 
due to her low back problem.  He similarly stated that he saw 
no history or evidence to indicate a separate and distinct 
hip problem, and believed the prior diagnosis to be 
erroneous, as all of the veteran's hip and thigh symptoms 
were attributable to lumbar radiculopathy.  The Board finds 
that these opinions, based on examination of the veteran and 
review of her documented medical history, are the most 
probative evidence on the question of current disability, the 
first essential criterion for a grant of service connection.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 
4 Vet. App. 467, 470-471 (1993) (the probative value of 
medical evidence is based on a physician's knowledge and 
skill in analyzing the data, and the medical conclusion he 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).   

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of proof of 
the claimed disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Moreover, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in 
itself constitute a disability for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999), aff'd sub nom.  Sanchez-Benitez v. Principi, 
239 F. 3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 
22, 31-32 (1998).  

The Board has considered the veteran's assertions in 
connection with the instant claim.  Although she may well 
believe that she currently has a left hip disability for 
which service connection is warranted, as a layperson  
without the appropriate medical training and expertise, she 
simply is not competent to render a probative opinion on a 
medical matter, such as whether she currently has a left hip 
disability for VA compensation purposes.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
As indicated above, the competent and persuasive evidence in 
this case militates against the claim.

Under these circumstances, the claim for service connection 
for a left hip disability must be denied.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.


ORDER

An initial rating in excess of 40 percent for lumbar disc 
disease with radicular symptoms is denied.

Service connection for a left hip disability is denied.


REMAND

The above decision is based upon application of pertinent 
provisions of VA's rating schedule.  However, the RO has not 
addressed the question of whether the veteran is entitled to 
a higher initial rating on an extra-schedular basis, pursuant 
to the provisions of 38 C.F.R. § 3.321(b)(1) (2003) 
(prescribing procedures for assignment of an extra-schedular 
rating) with respect to that disability at issue.  Such would 
appear to be pertinent in this case, as one factor for 
consideration under section 3.321 is whether the disability 
results in marked interference with employment, and here, the 
veteran is unemployed, and the record includes findings from 
various physician's as to the veteran's capacity for 
employment in certain types of jobs.  In view of the above, 
and to avoid any prejudice to the veteran (see Bernard v. 
Brown, 4 Vet. App. 384 (1993)), that matter must be returned 
to the RO for consideration, in the first instance.  Prior to 
adjudicating the matter remaining on appeal, the RO should 
undertake any additional  development and/or notification 
action deemed warranted by the VCAA.

Accordingly, this matter is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the VCAA, 
on the matter remaining for 
consideration, has been accomplished.

2.  The RO should consider the veteran's 
entitlement to an initial rating in 
excess of 40 percent for lumbar disc 
disease, on an extra-schedular basis, 
pursuant to 38 U.S.C.A. § 3.321.

3.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and her attorney an appropriate 
SSOC that includes citation to and 
discussion of the provisions of 38 C.F.R. 
§ 3.321(b)(1), along with clear reasons 
and bases for the RO's determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



